United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stockton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1781
Issued: March 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 8, 2009 appellant timely appealed the April 8, 2009 merit decision of the Office
of Workers’ Compensation Programs, which affirmed an August 4, 2008 schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has greater than three percent impairment of both the left
and right lower extremity.
FACTUAL HISTORY
Appellant, a 62-year-old rural letter carrier, has an accepted occupational disease claim
for lumbar sprain and herniated disc at L5-S1, which arose on or about June 2, 2005. On
April 24, 2008 he filed a claim for a schedule award. Appellant submitted an October 18, 2007
report from Dr. Nicholas Diamond, a pain management specialist, who diagnosed L5-S1
herniated nucleus pulposus with left S1 nerve root involvement, left S1 radiculitus, per clinical
impression, chronic lumbosacral strain and sprain, and chronic myofascial pain syndrome.
Dr. Diamond found 24 percent impairment of the left and right lower extremity. Three percent

of the rating was for pain and the other 21 percent was for motor strength deficits involving the
L4, L5 and S1 nerve roots. Dr. Diamond evaluated appellant’s motor strength deficits pursuant
to Table 15-16 and 15-18 at page 424 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. He found nine percent impairments of the L4 and L5
nerve roots, as well as a five percent impairment of the left S1 nerve root pursuant to the A.M.A.,
Guides. According to Dr. Diamond, appellant had reached maximum medical improvement.
In a statement dated January 23, 2008, appellant’s treating physician, Dr. David J. Miller,
stated that he had reviewed Dr. Diamond’s report and agreed with his finding of 24 percent
bilateral lower extremity impairment.
On May 8, 2008 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and district
medical adviser (DMA), reviewed the record, including Dr. Diamond’s October 18, 2007 report.
He disagreed with Dr. Diamond’s finding of motor strength deficits at L4, L5 and S1.
Dr. Berman opined that based upon his review of the records he did not believe appellant had
any motor strength deficits. Instead, he found three percent impairment based on a Grade 3
sensory deficit involving the S1 nerve root, bilaterally. Dr. Berman also disagreed with
Dr. Diamond’s additional three percent rating for pain.
By decision dated August 4, 2008, the Office granted a schedule award for three percent
impairment of the left and right lower extremities. The award covered a period of 17.28 weeks
beginning May 6, 2007. The Branch of Hearings and Review affirmed the schedule award in a
decision dated April 8, 2009.1
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.3 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
As argued by appellant on appeal, the Board finds that there is an unresolved conflict in
medical opinion between the DMA and Dr. Diamond and, therefore, the case shall be set aside
and remanded for referral to an impartial medical examiner. The Act provides that if there is
1

A hearing was held on December 17, 2008.

2

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2)
(2006).
3

20 C.F.R. § 10.404 (2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

disagreement between the physician making the examination for the Office and the employee’s
physician, the Office shall appoint a third physician who shall make an examination.5
Dr. Diamond found 21 percent impairment of the left and right lower extremity for motor
strength deficits involving the L4, L5 and S1 nerve roots and 3 percent impairment due to pain,
pursuant to Table 15-16 and 15-18 of the A.M.A., Guides. Dr. Miller agreed with
Dr. Diamond’s assessment. Dr. Berman disagreed with Dr. Diamond’s finding of motor strength
deficits at L4, L5 and S1 and an additional impairment for pain, instead, he found three percent
impairment based on a Grade 3 sensory deficit involving the S1 nerve root, bilaterally. Because
of the unresolved conflict in medical opinion between Dr. Berman and Dr. Diamond the case
will be remanded to the Office for referral to an impartial medical examiner. After such further
development of the case record as the Office deems necessary, a de novo decision shall by
issued.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2009 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

3

